Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of U.S. patent application Ser. No. 16/863,996, filed on Apr. 30, 2020, now Patent No. 10,835,258, which claims the benefit of priority to U.S. Provisional Patent Application No. 62/889,968, filed on Aug. 21, 2019.

Claim Objections
Claim 12, lines 3-6 recites “hydraulically coupling the first introducer lumen of the first introducer sheath and the perfusion lumen of the perfusion catheter further comprises attaching the first luer connector to the third luer connector with the stopcock in the closed state, and moving the stopcock to the closed state after attaching the first luer connector to the third luer connector to allow the arterial blood to fill the lumen of the extension tube.” (emphasis added). It is understood that applicant intended to recited “hydraulically coupling the first introducer lumen of the first introducer sheath and the perfusion lumen of the perfusion catheter further comprises attaching the first luer connector to the third luer connector with the stopcock in the closed state, and moving the stopcock to the [[closed]]open state after attaching the first luer connector to the third luer connector to allow the arterial blood to fill the lumen of the extension tube.” Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
Claims 6-7, which is dependent on claim 5, which is in turn dependent on claim 2, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recites the limitation "the second introducer"  There is insufficient antecedent basis for this limitation in the claim. It is unclear that “the second introducer” is another introducer that is different from “a second introducer sheath” in claim 2 or not. For examination purpose, this limitation has been interpreted as “the second introducer sheath”, which is referred back to “a second introducer sheath” in claim 2. Appropriate correction is required.

Allowable Subject Matter
	Claims 2-5 and 8-21 are allowable.
	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Hochareon (US 20120302995, which is cited in the IDS filed on 10/29/21) discloses a method for providing retrograde perfusion of a subject's brain (Fig. 2 and para [0055] and [0070]), the method comprising: inserting a first catheter 30 having a first lumen into a femoral artery of the subject via a first insertion site; inserting a perfusion catheter 10 into an internal jugular vein of the subject, the perfusion catheter comprising a distal end and a proximal end, a perfusion lumen, and an inflatable occlusion balloon at or adjacent the distal end; inflating the occlusion balloon of the perfusion catheter within the internal jugular vein to occlude the internal jugular vein; hydraulically coupling the first lumen of the first catheter and the perfusion lumen of the perfusion catheter such that arterial blood is shunted from the first introducer lumen of the first catheter, through the perfusion lumen of the perfusion catheter and retrogradely through the internal jugular vein (para [0058]-[0060]). Hochareon fails to disclose a first introducer sheath having a first introducer lumen into a femoral artery of the subject via a first insertion site and performing an intervention in one or more arteries of the head or neck of the subject during the passive shunting.
	Chou et al. (US 20110034986, which is cited in the IDS filed on 10/29/21) discloses a method for providing retrograde perfusion of a subject's brain. Fig. 2C shows an arterial access catheter 110 accesses the common carotid artery via a femoral approach, which is via a percutaneous puncture into the femoral artery FA such as in the groin. The arterial access catheter 110 approaches the CCA and up the aortic arch AA into the target common carotid artery CCA. The venous return device 115 can communicate with the jugular vein JV or the femoral vein FV (para [0134]). Fig. 2C shows that the venous return device 115 is at a femoral vein near the groin, thus, it is not in the internal jugular vein. Furthermore, the venous return device 115 is not inserted into a femoral artery as required in claim 1.
There is no prior art of record alone or in combination that teach of a method for providing retrograde perfusion of a subject’s brain that include the combination of  recited limitations in claim 1. The prior art of record alone or in combination did not teach the step of inserting a first introducer sheath having a first introducer lumen into a femoral artery of the subject via a first insertion site then hydraulically coupling the first lumen of the first introducer sheath and the perfusion lumen of the perfusion catheter such that arterial blood is shunted from the first introducer lumen of the first introducer sheath, through the perfusion lumen of the perfusion catheter and retrogradely through the internal jugular vein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771